Name: Council Regulation (EC) No 695/2002 of 22 April 2002 terminating the anti-dumping proceeding concerning imports of peroxodisulphates originating in the People's Republic of China
 Type: Regulation
 Subject Matter: chemistry;  international trade;  competition;  Asia and Oceania;  trade
 Date Published: nan

 Avis juridique important|32002R0695Council Regulation (EC) No 695/2002 of 22 April 2002 terminating the anti-dumping proceeding concerning imports of peroxodisulphates originating in the People's Republic of China Official Journal L 109 , 25/04/2002 P. 0001 - 0002Council Regulation (EC) No 695/2002of 22 April 2002terminating the anti-dumping proceeding concerning imports of peroxodisulphates originating in the People's Republic of ChinaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community the ("basic Regulation")(1), and in particular Articles 9 and 11(2) thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PROCEDURE(1) Following the publication of a notice of impending expiry of the anti-dumping measures in force on imports of peroxodisulphates originating in the People's Republic of China ("PRC")(2), the Commission received on 20 September 2000 a request to review these measures pursuant to Article 11(2) of the basic Regulation.(2) The request was lodged by the European Chemical Industry Council ("CEFIC") on behalf of Community producers representing the total Community production of peroxodisulphates.(3) The request contained prima facie evidence showing that there would be a continuation or recurrence of injurious dumping should measures be allowed to lapse, which was considered sufficient to justify the initiation of an expiry review.(4) Accordingly, the Commission, after consultation of the Advisory Committee, initiated by a notice published in the Official Journal of the European Communities(3) an expiry review concerning imports into the Community of peroxodisulphates, currently classifiable within CN code ex 2833 40 00 and originating in the PRC.(5) The Commission officially advised the exporting producers, importers known to be concerned, the representatives of the exporting country, the representative users and the Community producers. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation.B. WITHDRAWAL OF THE REQUEST AND TERMINATION OF THE PROCEEDING(6) By a letter of 25 January 2002 to the Commission, CEFIC formally withdrew its request concerning imports of peroxodisulphates originating in the PRC.(7) In accordance with Articles 9(1) and 11(2) of the basic Regulation, the proceeding may be terminated where the request is withdrawn, unless such termination would not be in the Community interest.(8) It was considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. However, no comments were received from any party. Consequently, there is no indication that the termination of the measures would not be in the Community interest.(9) It was therefore concluded that the anti-dumping proceeding concerning imports into the Community of peroxodisulphates originating in the PRC should be terminated and that the existing measures should be allowed to expire,HAS ADOPTED THIS REGULATION:Article 1The anti-dumping measures concerning imports of peroxodisulphates, currently classifiable within CN code ex 2833 40 00 and originating in the People's Republic of China, are hereby repealed and the proceeding concerning these imports is terminated.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 22 April 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2238/2000 (OJ L 257, 11.10.2000, p. 2).(2) OJ C 167, 16.6.2000, p. 4.(3) OJ C 366, 20.12.2000, p. 5.